Citation Nr: 1311942	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  09-36 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for a lumbosacral spine disability.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for radiculopathy.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Neilson, Counsel

REMAND

The Veteran had active military service from April 4 to December 11, 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The instant matters were previously before the Board in March 2012, at which time they were remanded for further development.  In its March 2012 remand, the Board noted that in claiming service connection for fibromyalgia, radiculopathy, and lumbosacral and cervical spine disabilities, the Veteran stated that none of his symptoms existed until after he had dislocated his shoulder for the third time in February 2007 and asserted his belief that "these additional disease and/or disorder[s are] a result of recurrent right shoulder dislocation."  The Board pointed out that because a previous examination request was limited to the question of whether it was at least as likely as not that the Veteran's claimed fibromyalgia and lumbosacral and cervical spine disabilities were caused by his service-connected right shoulder dislocation and the examiner was not asked to address the second element of aggravation, a remand was required for a new medical examination and opinion.  

Specifically, the Board requested that the examiner include a nexus opinion as to whether it was at least as likely as not that the Veteran's fibromyalgia, low back and/or cervical spine disabilities are attributable to his active military service and whether it was at least as likely as not the Veteran's service-connected right shoulder disability had caused or made chronically worse the Veteran's fibromyalgia and low back and/or cervical spine disabilities.  As part of the examination to be afforded on remand, the examiner was asked to comment on the information contained in an internet article from the National Institute of Arthritis and Musculoskeletal and Skin Diseases at the National Institute of Health, wherein it was suggested that fibromyalgia could be linked to repetitive injuries.

Concerning the Veteran's claim of service connection for radiculopathy, the Board requested that the examiner be asked to determine whether the Veteran has peripheral neuropathy and/or radiculopathy or whether the Veteran's complained-of neurological symptoms are manifestations of his fibromyalgia.  The Board stated that if it was determined that the Veteran indeed has peripheral neuropathy and/or radiculopathy, the examiner was to opine as to the likelihood that any neuropathy and/or radiculopathy had been caused or made chronically worse by the Veteran's service-connected right shoulder disability.  

The Veteran was afforded a VA examination in April 2012.  A review of the examination report and opinions contained therein reveals that compliance with the terms of the Board's March 2012 remand has not been achieved and the examination report is therefore not adequate for evaluation purposes, which necessitates another remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one); Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).  Notably, the examiner failed to address the secondary issues of aggravation and failed to comment on the internet article submitted by the Veteran.  Further, the opinions provided in the VA examination report are cursory at best and not supported by an adequate rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (discussing adequacy of medical opinions).  

As to the Veteran's neurological complaints, the examiner related those symptoms to the Veteran cervical spine degenerative joint disease and stated that there was no evidence of neuropathy resulting from his shoulder dislocation.  However, it is not clear from the examiner's statement whether he indeed diagnosed peripheral neuropathy and/or radiculopathy, nor did the examiner address aggravation of any diagnosed neuropathy and/or radiculopathy.  See Stegall, supra.  In any event, as the examiner attributed the Veteran's neurological complaints to his cervical spine disability, the claim of service connection for which is being remanded, the issue of service connection for radiculopathy must also be remanded as intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  Schedule the Veteran for a VA examination in connection with his claims of service connection for fibromyalgia, radiculopathy, and lumbosacral and cervical spine disabilities.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2012).)

The claims folder and a complete copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  All necessary tests and studies should be conducted and the examiner should review the results of any testing and include them in the report.

The examiner should take a detailed history from the Veteran regarding the onset and continuity of symptoms related to his claimed disabilities.  Then, after reviewing the claims folder and examining the Veteran, the examiner should provide opinions as to all of the following questions:

a)  Is it at least as likely as not that the Veteran's currently diagnosed degenerative disc disease of the lumbosacral spine is directly related to his period of military service?  If the examiner finds that the onset of low back symptoms many years after service weighs against a finding that such disability is traceable to military service, the examiner should provide specific reasons for any such finding.

b)  Is it is at least as likely as not the Veteran's service-connected recurrent right shoulder dislocation has caused or made chronically worse the Veteran's degenerative disc disease of the lumbosacral spine.  

c)  Is it at least as likely as not that the Veteran's currently diagnosed degenerative disc disease of the cervical spine is directly related to his period of military service?  If the examiner finds that the onset of cervical spine symptoms many years after service weighs against a finding that such disability is traceable to military service, the examiner should provide specific reasons for any such finding.

d)  Is it is at least as likely as not the Veteran's service-connected recurrent right shoulder dislocation has caused or made chronically worse the Veteran's degenerative disc disease of the cervical spine.  

e)  Are the Veteran's lumbosacral and/or cervical spine disabilities manifested by any neurological symptoms?  If so, what specific symptoms are attributable to the Veteran's lumbosacral and/or cervical spine disabilities?

f)  Is the Veteran's currently diagnosed fibromyalgia at least as likely as not directly related to his period of military service?  

g)  Is it at least as likely as not the Veteran's service-connected recurrent right shoulder dislocation has caused or made chronically worse the Veteran's fibromyalgia?  The internet article from the National Institute of Arthritis and Musculoskeletal and Skin Diseases at the National Institute of Health, wherein it is suggested that fibromyalgia could be linked to repetitive injuries, must be discussed as part of the examiner's rationale for any opinion on this question.

h)  Is the Veteran's fibromyalgia manifested by any neurological symptoms?  If so, what neurological symptoms are attributable to the Veteran's fibromyalgia?

i)  Does the Veteran suffer from peripheral neuropathy and/or radiculopathy?  If so, is it at least as likely as not the Veteran's service-connected recurrent right shoulder dislocation has caused or made chronically worse the Veteran's neuropathy and/or radiculopathy?  

Regardless of whether the examiner's opinion as to any question is favorable or negative, the examiner must provide support for his/her opinions that includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming his/her opinion.  Medical reasons to accept or reject the Veteran's assertion that his disc disease, fibromyalgia, and neurological symptoms are attributable to his right shoulder dislocation because his symptomatology did not manifest until after his 2007 dislocation should be set forth.

2.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

3.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues remaining on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


